DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on April 30, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because none of the prior art of record discloses or suggests 
a self-capacitance based remote power delivery device comprising:  a modulating power source electrically coupled to a grounded substrate, the modulating power source configured to be capacitively coupled to self-capacitive body; an energy harvesting device coupled to the grounded substrate, the energy harvesting device configured to be capacitively coupled to the self-capacitive body; and the substrate, wherein the substrate is configured to be capacitively coupled to a portion of the self-capacitive body in direct contact with the substrate.

	Claim 3 is allowed because none of the prior art of record discloses or suggests a self-capacitance based biotelemetry system comprising:  a grounded substrate comprising an insulating layer and a conductive layer, wherein the conductive layer is coupled to a power source, and the grounded substrate is configured to be capacitively coupled to a portion of a self-capacitive body in contact with the grounded substrate; a transmitter antenna; a receiver antenna; and a biotelemetry interface device capacitively coupled to the self-capacitive body, the biotelemetry interface device comprising:  a low-power oscillator; a radio frequency antenna; a resistor; a rectifying diode bridge; and a floating electrode coupled to a reference terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication of Bakken et al. (2013/0106770) discloses drive and sensing electrodes on a substrate, wherein the drive or sensing electrodes may be used in a self-capacitance implementation of a touch sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAL KAPLAN/Primary Examiner, Art Unit 2836